 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDWESTERN ELECTRIC COMPANY, INCORPORATEDandIN-TERNATIONAL BROTHERHOOD OF ELECTRICAL WORK-ERS, AFLandDIE & TOOL MAKERS LODGE NO. 113,INTERNATIONAL ASSOCIATION OF MACHINISTS, Peti-tioners. CasesNos. 13-RC-3535 and 13-RC-3539. April22,1954DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) ofthe National Labor Relations Act, a consolidated hearing washeld before Virginia McElroy, hearing officer. The hearingofficer's rulingsmade at the hearing are free from prej-udicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of-Section 9(c) (1) and Section 2 (6) and(7) of the Act.4.Two major unit questions are raised in this case. Thefirst relates to the appropriateness of a unit limited to theEmployer's Hawthorne Works in Chicago. International Broth-erhood of Electrical Workers, AFL, herein called the IBEW,Communication Equipment Workers, Inc., herein called theCEW, and the Employer request the continuance of a productionand maintenance unit limited to the various plants and in-stallations in the Chicago area, which together comprise theHawthorneWorks. CommunicationsWorkers of America,CIO, herein called CWA, .contends that such a unit is in-appropriate in scope and that these production and mainte-nance employeesmay only berepresented in a single com-panywide production and maintenance unit embracing all oftheEmployer's many plants and installations throughout thecountry.'The second major unit dispute arises from the request ofDie & Tool Makers Lodge No. 213, International AssociationofMachinists, herein called the IAM, for severance from theexisting production and maintenance unit at the HawthorneWorks of a specified number of categories of employees whomthe IAM asserts to constitute a craft unit enjoying a distinctand separate community of interest from that of all otheremployees. The Employer and all the other unions involved inthis proceeding oppose the severance of any employees from'The CWA has filed, in Case No. 2-RC-6319, a petition for an election in a single unitcomposed of all the Employer's production and maintenance employees throughout its wide-spread operations. The Regional Director administratively dismissed the petition and theCWA carried an appeal from such dismissal to the Board. For reasons hereinafter appearingin this decision, we have sustained the Regional Director's dismissal of that petition.108 NLRB No. 86. WESTERN ELECTRIC COMPANY, INCORPORATED397the remaining production and maintenance workers here in-volved.A final unit question is raisedby CWA asan alternativeposition in the event its attack upon the appropriateness-of aunit limited to the Hawthorne Works is rejected by the Board.CWA asks that if an election is held at the Hawthorne Works,the draftsmen be included in the unit or, as a further alter-native, that a separate election be held among the draftsmenwhom CWA wishes to represent in any event. All other partiesoppose the inclusion of draftsmen in a Hawthorne Works pro-duction and maintenance unit.The Employer is engaged in the manufacture,distribution,and installation of electrical communication equipment, oper-ating a number of plants located in various States. For ad-ministrative purposes,itsmanufacturing operations are di-vided into an eastern area and a western area.The latterconsists of the Hawthorne Works involved in this proceedingand a smaller plant at St.Paul,Minnesota.The HawthorneWorks includes a large, main plant located at Cicero andCermak Roads in Chicago, 4 relatively smaller plants in theChicagometropolitan area known as the Clearing,KolmarAvenue, 47th Street, and Fullerton Avenue plants, and 4 aux-iliary warehouses. The Hawthorne Works is a very large andcomplex operationprincipallyengaged in manufacturing centraloffice dial telephone equipment, lead-covered cable, and non-ferrousmetals,and employing about 22,846 persons,of whomabout 15,289 are involved herein. It is headed by a worksmanager who,in turn, is assisted by a number of divisionheads, including 3 assistant works managers and an engineerofmanufactures,who are responsible for various separatephases of its operations.Under the division heads are variousplant superintendents,assistant superintendents,departmentchiefs, section chiefs,and group chiefs who constitute thelowest supervisory level. All hourly rated employees, irre-spective of classification, enjoy substantially the same bene-fitsand have similar working conditions, except that certainproduction employees work under an incentive wage plan.From 1937 until 1943 all hourly rated employees at theHawthorne Works have been represented by Western ElectricIndependent Labor Association.During the latter year, thename of the bargaining representative was changed to that oftheCEW. Since that year the CEW has continuously repre-sented these employees, the most recent contract coveringthem having expired on October 26,1953, a few days beforethe hearing in this proceeding.The foregoing brief facts show clearly that the HawthorneWorks is operated by the Employer as a sufficiently auton-omous and separate functional entity to constitute a separatebargaining unit apart from any of the employees of the Em-ployer located at other plants or installations.This fact,coupled with the considerable geographical separation of the 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDHawthorne Works from all other plants and with the longhistory of bargaining on the single-works basis, unquestionablymakes the continued existence of the unit appropriate now.Although an Employerwide production and maintenance unitsuch as that sought by the CWA might also ultimately be appro-priate (a matter which we need not now determine), it followsfrom the separate appropriateness of the existing Hawthorneunit that, under established principles, the Board would notmerge theseemployees into the broader unit without firstconducting a separate election to determine the desires of theHawthorne employees themselves. And this situation is repeatedelsewhere within the Employer's organization.For it appearsfrom the information presented in Case No. 2-RC-63192 that,at the nine manufacturing division plants whose employees theCWA seeks to join with those it now represents,there is abargaining pattern consisting of a number of separate unitsrepresented by labor organizations other than the CWA.3 Theseunits for the most part are plantwide in scope and,like theHawthorne Works, appear to be inherently appropriate. It isclear that as to the employees in these established units also,the Board would not merge them into a broader Employerwideunit such as that asserted to be appropriateby the CWA with-out first conducting separate elections to permit the expressionof the employees'own desires.For these reasons and apartfrom other considerations,"it becomes apparent that until theCWA, or some other labor organization,has itself achievedrepresentative status in each of these lesser existing units,itwill not be possible to establish a unit coextensive with theEmployer's entire production and maintenance operations asalone and exclusively appropriate.' In Case No. 2-RC-6519,the Board has affirmed the Regional Director's refusal to pro-ceed to hearing upon the CWA's petition. In the present case,theBoard finds insufficient reason in the CWA's contentionto deny the elections, hereinafter described, among the Haw-thorne employees.62 See footnote 1, supra3CWA presently represents about 35,000 employees, of whom approximately 17,000 hourlyrated employees in the installation operation of the telephone and installation division andabout 6,800 hourly rated warehouse and repair shop employees of the same division, arerepresented in 2 separate companywide units. CWA also represents approximately 5,000hourly rated production and maintenance employees at 3 plants comprising the radio division,and about 5,600 similar employees, ona single- plant basis, at 6 plants within the manufacturingdivision.The remaining 36,000 employees are represented by different labor organizationsprincipally in separate single-plant units at 9 plants.4 For example, the Regional Director found that there are existing contracts which wouldconstitute effective bars to an election in some of the existing units.6Standard & Poor's Corporation, 95 NLRB 248, at page 249; New Jersey Brewers Asso-ciation, 92 NLRB 1404, at page 1407.6CWA asserts that the hearing officer erred in denying its motion to suspend the hearingin this proceeding until after the Board has made a determination in Case No. 2-RC-6319.For the reasons stated above, we find that the hearing officer properly denied the CWA'smotion. WESTERN ELECTRIC COMPANY, INCORPORATED399The proposed IAM unit: Among the approximately 1,267employees sought y t e IAM there are about 327 tool and diemakers, 233 machinists, 11 model makers, 341 precisionmachine operators, bench and machine operators, and heattreaters,28detailmakers, 7 test set makers, 34 juniortradesmen, 103 machine tool and gauge inspectors, 1 engraver,37 welders, and 148 trainees or apprentices. Employees in allthese various classifications are to be found in each of the 4manufacturing plants at the Hawthorne Works.The tool and die makers are assigned to the main toolroomsand several smaller toolrooms and departments concerned withtool production and development. Others are located in pro-duction areas, such as department 1531 (miscellaneous centraloffice apparatus), for purposes of convenience. All, irrespectiveof location or assignment, make and repair various types ofpunches, dies, jigs, fixtures, and, in some instances, gauges.The machinists are quartered in the main machine shop andin the several machine repair and maintenance shops. Someresident machinists are stationed in the production departmentsalthough they report to their machine shop headquarters,department 5114, for matters of assignment, etc. They repairand maintain machines throughout the plant. Most of the majoroverhauling jobs are performed within the several shops.Model makers are assigned to the mechanical laboratorywhere they perform punch, die, jig, and fixture work, similartothatofthe tool and die makers, but for experimentalpurposes.On occasion, some of the employees in the foregoing classi-fications are required to work on details or parts for specialorders placed by agencies of the Federal Government or bycompanies affiliated with the Employer, such as Bell TelephoneLaboratories. Such work in the past has been either of a"pilot" type, wherein limited quantities have been producedprior to commencement of mass-production, or of such acharacter that it could not be performed within the productiondepartments. Tool and die makers, machinists, and modelmakers use the customary machine and hand tools of themachinists' trade, and are required to work to very closetolerances, in some instances as low as ten-thousandths.Employees within the top labor grades of these classificationsmust be able to work from drawings and sketches. As indicatedabove, most of their work is performed in the several tool-rooms, machine shops, or in the mechanical laboratory.The precision machine operators operate boring mills, diesinkingmachines, grindingmachines, jig borers, lathes,milling machines, and planers. Together with bench and machineoperators and heat treaters in the toolrooms and machineshops, they are engaged almost continuously in the performanceof specialized operations requiring a high degree of skill inthe use of their particular machines, performing duties suchas tool cutting, grinding, and treating. There are also a 400DECISIONSOF NATIONAL LABOR RELATIONS BOARDnumber of employees scattered throughout production depart-ments in the Hawthorne Works, not sought by the JAM, whopossess comparable skills and perform work similar to thatof these employees.Detailmakers and test set makers are assigned to themechanical laboratory where, among other duties,they exercisesome of the simpler mechanical skills. Detail makers operateprecision machines,performing simple or routine operationsin connection with the construction of mechanical details usedin the production of test sets.?They also wire panels and testsets.Test set makers,under the direction of engineers, per-form duties related to the construction,wiring,and modificationof test sets.Junior tradesmen,most of whom are assigned to department5254(millwrights)and the remainder to several tool andmechanical maintenance shops, perform a variety of routinemaintenance tasks. These employees are expected to qualifyfor future plant positions in trades such as millwright,carpentry,pipefitting,etc. None advances to machinist or tooland die maker positions.The machine tool and gauge inspectors,with one exception,have their headquarters in department 5164, the inspectiondepartment.One inspector is assigned to department 5114,the electrical and machine repair and maintenance department.They inspect tools,dies, gauges,and fixtures made by themachinists and the tool and die makers, and mechanical partsobtained from outside sources, to ascertain whether suchproducts conform to required tolerances. The Employer hasother inspectors,also assigned to the inspection departmentand not sought by the IAM,who perform production inspectionduties.None of the inspectors sought herein performs anytool and die or machinist work. Although they must be skilledin the technique of examining tools and dies for defects, itdoes not appear that they exercise the skills of tool and diemakers,or machinists.The engraver is assigned to department 5123, where new andreplacement tools are made. Working from drawings,this em-ployee engraves various styles and sizes of characters onmetal,wood, fibrous,and rubber surfaces.Welders, a majority of whom are assigned to the same mill-wrights department and the remainder to several tool andmachine shops,perform all acetylene welding. Some of theemployees within this category are qualified to do all types ofwelding work.Although some of the welders assigned to thetoolrooms perform most of their work for machinists,they alsoperform tasks for the pipefitters and electricians.The Employer maintains a formal training program for all itstool and die makers, machinists,and toolroom and machine shopT Test sets are instruments,usually electrical.that are utilized in testing products madeby the Employer. WESTERN ELECTRIC COMPANY,INCORPORATED401precisionmachine operators.Each tool and die maker andmachinist apprentice is required to complete a 7,320-hourtraining course,including a somewhat standard course of in-struction during the initial 4,000 hours,followed by advancedshop training in the employee's particular specialty,and class-room instruction in mathematics and theory.The model makersappear also to receive a similar type of training.The precisionmachine operators are required to complete an apprenticecourse consisting of only 2,520 hours of instruction,and each istaught how to operate a specific machine,such as a lathe ormillingmachine.'During the past 5 years,approximately 151tool and die maker and machinist apprentices,and 34 machineshop and toolroom precision machine operators were trained.The record demonstrates that the Employer,in addition toobtaining toolmakers and machinists from its formal trainingschool, has directly hired such employees from the outside asjourneymen tool and die makers or machinists.It is clear that the tool and die makers,machinists,and modelmakers sought by the IAM perform work involving a high degreeof true craft skill. Although some of them work alongside, oroccasionally in conjunction with, employees in other occu-pations, they nevertheless work primarily within the ambit oftheir own craft. We have recently held that employees engagedin true craft work of a distinctive character,who have beentraditionally represented by the labor organization seeking theirseverance,as here,may constitute a separate bargaining unit.'As the tool and die makers,machinists,model makers,and theirapprentices compose an identifiable,distinctive,and homog-eneous craft group embracing all employees of the same typewithin the plant,we find that they may be severed from theexisting plantwide unit, notwithstanding the fact that some ofthem perform production work.'°As it is evident that the precision machine operators, thebench and machine operators,the heat treaters,and theirtrainees are engaged in the performance of routine,repetitiveoperations not requiring the exercise of true craft skills, 11and are not in the direct line of progression in the craft,we shall exclude them from the machinist voting group. Weshall also exclude the detail makers, test set makers,juniortradesmen,machine tool and gauge inspectors,and the engraverbecause it is clear that they do not exercise the skills of thetool and die maker and machinists craft." Because a sub-'The training school also trains precision machine operators assigned to production depart-ments. Unlike the formal apprentices,their period of training is limited to a few weeks, andthey are not required to pass an examination for admission to the course.9American Potash & Chemical Corporation,107 NLRB 1418.m Wagner Electric Corporation,99 NLRB 815 at page 819.See, also, American Potash &Chemical Corporation,suprau Wagner Electric Corporation,supra Ford Motor Company, Aircraft Engine Division,96 NLRB 1075,at page 1082.Q American Potash & Chemical Corporation,supra.i'See Wagner Electric Corporation,supra,at page 819,and cases cited therein.339676 0 - 55 - 27 402DECISIONSOF NATIONAL LABOR RELATIONS BOARDstantial number of the welders work throughout the plant withvarious craft groups other than toolmakers and machinists, weshall, apart from other factors, exclude them from the votinggroup.'There remains for consideration the question as to whetherdraftsmen should be included within the plantwide unit, or inthe alternative, should be accorded a separate election asrequestedby the CWA.Draftsmen: The approximately 730 employees within thiscategory are all paid on a salaried basis, unlike the other em-ployees involved herein, and are assigned to the equipmentengineering department and the department known as the worksengineer of manufacturing department. They prepare drawingsand plans, modify prints, and perform line instrument work.Draftsmen have not heretofore been represented by any labororganization.It is clear that these employees perform work of a technicalnature, and lack a substantial community of interest with theproduction and maintenance employees. We shall thereforeadhere to Board practice and exclude the draftsmen from theplantwide voting group. As the CWA has made no separateshowing of interest among the draftsmen, we also find, withoutpassing at this time upon the appropriateness of such a unit,that a separate election within this group is not warranted.'Accordingly,we shall direct separate elections in thefollowing voting groups:(A) All tool and die makers, machinists, model makers, andtheir apprentices employed at the Employer's Hawthorne Worksat Chicago, Illinois, excluding all bench and machine operators,boring mill, die sinking machine, grinding machine, jig borer,lathe,machine, milling machine, and planer operators, heattreaters,detailmakers, test set makers,junior tradesmen,machine tool and gauge inspectors, the engraver, welders,precisionmachine operatortrainees,allother employees,guards, and supervisors as defined in the Act.(B) All hourly rated employees employed at the Employer'sHawthorne Works at Chicago, Illinois, including installation andmerchandising employees but excluding employees in group (A),draftsmen, employees designated by the Employer as chauffeur(truck-fire apparatus); fireman, watch and fire service; fire-man, watch and fire service (utility); guard; guard (patrol-automobile); sergeant (guard); and all supervisors as definedin the Act. at4lnternational Paper Company, 96 NLRB 295 at pages 297-298.SNational Cash Register Company, 95 NLRB 27, at pages 30-31, and cases cited therein.SR. J. Reynolds Tobacco Company, 88 NLRB 600; Jax Beer Company of Houston, Texas,89 NLRB 1233.17The description of this voting group is substantially that of the production and maintenanceunitnow represented by the CEW, as shown by the record description of the bargaininghistory and by the unit description appearing in the most recent contract GERBER PLASTIC COMPANY403As one of the factors supporting the appropriateness ofseparaterepresentation for voting group(A) is that thepetitioner seeking to represent this group is a labor organ-ization which traditionally represents such employees (the IAM),we shall provide that if a majority of the employees in thisgroup select the union seeking to represent them separately,they will be taken to have indicated their desire to constitutea separate bargaining unit, and the Regional Director con-ducting the election is instructed to issue a certification ofrepresentatives to such labor organization for such unit whichthe Board, in such circumstances, finds to be appropriate forpurposes of collective bargaining. On the other hand, if amajority of the employees in voting group (A) do not vote fortheunion which i's seeking to represent them in a separateunit, that group will be included in the plantwide unit and theirvotes shall be pooled with those in voting group (B),u andthe Regional Director conducting the election is instructed toissue a certification of representatives to the labor organ-ization selected by a majority of the employees in the pooledgroup which the Board, in such circumstances, finds to be asingle unit appropriate for purposes of collective bargaining.[Text of Direction of Elections omitted from publication.]1aAmerican Potash & Chemical Corporation, 107 NLRB 1418, sets out the fulllanguageof the new way of counting.GERBER PLASTIC COMPANYandUNITED GAS, COKE &CHEMICAL WORKERS OF AMERICA, CIO, Petitioner. CaseNo. 14-RC-2487. April 22, 1954.DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held befo:eJoseph H. Solien,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties generally agree that a unit of all production,maintenance, and warehouse employees at the Employer's108 NLRB No. 73.